Case: 20-20661     Document: 00515925904         Page: 1     Date Filed: 07/06/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                     July 6, 2021
                                  No. 20-20661                     Lyle W. Cayce
                                Summary Calendar                        Clerk


   Damon Simon; Patrice Simon,

                                                           Plaintiffs—Appellants,

                                       versus

   Roche Diagnostics Corporation,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas.
                           USDC No. 4:20-CV-3625


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Damon Simon and his wife Patrice filed a personal injury suit in Texas
   state court against Roche Diagnostics Corporation (“Roche”) after
   Mr. Simon suffered a stroke.      Simon had been monitoring his blood’s
   anticoagulation levels using Roche’s “CoaguChek XS” at-home testing


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20661       Document: 00515925904           Page: 2   Date Filed: 07/06/2021




                                      No. 20-20661


   machine.      The couple allege the machine’s faulty test strips provided
   inaccurate results that left him unaware he was in danger of blood clots.
   Roche removed the case to the Southern District of Texas and moved to
   dismiss because plaintiffs’ claims were barred by Texas’s two-year statute of
   limitations. The district court granted the motion, and the Simons have
   appealed. We AFFIRM.
          In the early hours of May 26, 2018, Mr. Simon suffered a stroke,
   although plaintiffs assert that he had tested his anticoagulation level that
   evening with the Roche strips. The Simons allege that contrary to the strips’
   display, the hospital personnel informed them that Mr. Simon’s
   anticoagulation levels were very low, and that Mr. Simon’s anticoagulation
   levels “wouldn’t dip that fast.”
          In November of that year, Roche issued a nationwide recall of the
   CoaguChek strips that Mr. Simon had been using, and a Roche
   representative called Mr. Simon on November 2, 2018, asking him to return
   the strips.
          Close to two years later, the Texas Supreme Court extended most
   filing deadlines to September 15, 2020, because Texas was under a “state of
   emergency” due to the COVID-19 pandemic. The couple filed suit pro se
   against Roche on September 24, 2020.          As noted above, the case was
   dismissed for untimely filing under Texas law.
                                 DISCUSSION
          A district court’s grant of a motion to dismiss for failure to state a
   claim under Rule 12(b)(6) is subject to de novo review. Young v. Hosemann,
   598 F.3d 184, 188 (5th Cir. 2010).
          The Simons argue that their September 24, 2020, filing is not outside
   Texas’s two-year statute of limitations because the date their claims accrued




                                           2
Case: 20-20661      Document: 00515925904           Page: 3      Date Filed: 07/06/2021




                                     No. 20-20661


   for statute of limitations purposes was the day that Roche telephoned
   Mr. Simon to recall the strips. Therefore, they continue, their September
   filing was timely, because the statutory period didn’t run until November 2,
   2020.    To support this alternative date, the Simons contend that the
   “discovery rule” applies to their case.
           In Texas, “a cause of action accrues and the two-year limitations
   period begins to run as soon as the owner suffers some injury, regardless of
   when the injury becomes discoverable.” Comput. Assocs. Int'l, Inc. v. Altai,
   Inc., 918 S.W.2d 453, 458 (Tex. 1996). The discovery rule is one of two
   exceptions that can extend the statute of limitations. BP Am. Prod. Co. v.
   Marshall, 342 S.W.3d 59, 65 (Tex. 2011). The discovery rule provides that
   “the cause of action does not accrue until the injury could reasonably have
   been discovered,” and it is applied “categorically to instances in which ‘the
   nature of the injury incurred is inherently undiscoverable and the evidence of
   injury is objectively verifiable.’” Id. at 65–66 (citing Comput. Assocs. Int’l,
   Inc., 918 S.W.2d at 456). However, the discovery rule does not apply to cases
   where “the traumatic or injurious event causing personal injury is sudden
   and distinguishable, and the plaintiff knew that injury occurred at the time
   the event occurred.” Howard v. Fiesta Texas Show Park, Inc., 980 S.W.2d
   716, 721 (Tex. App. 1998).
           Texas courts have applied the rule to certain types of latent injuries,
   like    mesothelioma    caused   by    exposure    to      asbestos   or   human
   immunodeficiency virus contracted by a nurse exposed to a patient’s blood.
   Childs v. Haussecker, 974 S.W.2d 31, 37–38 (Tex. 1998). Key in these cases is
   the latent nature of the injury, which typically means the injured party “does
   not and cannot immediately know about the injury or its cause because these
   injuries often do not manifest themselves for two or three decades following
   exposure to the hazardous substance.” Id. at 38. The discovery rule
   “operates to defer accrual of a cause of action until a plaintiff discovers or,



                                          3
Case: 20-20661       Document: 00515925904          Page: 4    Date Filed: 07/06/2021




                                     No. 20-20661


   through the exercise of reasonable care and diligence, should discover the
   ‘nature of his injury.’” Id. at 40. Even in the category of latent-type injuries,
   such as those from exposure to asbestos, courts have determined that the
   statute of limitations begins to run when a plaintiff knows or should have
   known the cause of the injury. Glassock v. Armstrong Cork Co., 946 F.2d 1085,
   1092 (5th Cir. 1991).
            In this case, the injury was immediately apparent—Mr. Simons
   suffered a stroke. Further, given the proximity between the stroke and the
   perhaps erroneous reading on the Roche device, compounded by the hospital
   personnel’s statement that the levels don’t dip that fast, their pleadings
   indicate that they should have known his stroke was likely caused by the faulty
   product. Consequently, even under the discovery rule, the date of the
   injury—May 26, 2018—was the date the statute of limitations began to run.
            We see nothing in Texas law that suggests this fact-specific
   application of the discovery rule merits certification to the state Supreme
   Court.
            The district court correctly held that the Simons’s claim is time-
   barred by the Texas statute of limitations.                       AFFIRMED.




                                          4